DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification, Objections Withdrawn
Since some of the objections to the specification have been corrected and some not in inventor’s latest amendment, in the interest of clarity in furthering prosecution, all the objections to the specification are withdrawn and reformulated below based upon the clean specification of record on 5/24/2022.  

Specification, NEW
The disclosure is objected to because of the following informalities:
i) The diagramed formulas which appear on page 5 and the top of page 6 of the specification are pixilated to such an extent that portions of these diagrams are functionally illegible. 
ii) On page 7, in the definition of R2 of substituent A12, the bonding as depicted (according to valance bond theory) would leave a formal charge on the oxygen atom.  Why is this charge not depicted?  

Inventor’s assistance is again respectfully requested in correcting any other minor issues which may be present in the specification such as spelling and/or grammatical errors.  

Claim Objections Withdrawn
The objection to claims 30, 31, 42 and 51, outlined in the previous Office Action, has been overcome by inventor’s amendment.  With respect to claims 30 and 31, the amendment supplies a period at the termination of the claim.  With respect to claims 42 and 51, the amendment cancels the claims.  

112(b) Rejections Withdrawn
Since some issues with some claims have been clarified and some not in inventor’s latest amendment, in the interest of clarity in furthering prosecution, all 112(b) rejections have been withdrawn and reformulated below.  

Claim Rejections - 35 USC § 112, NEW
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the definition of R2 (page 5), the overlap with the last diagram with what appears to be the extraneous term “R2=” renders the diagram unclear.  What is this “R2=” term?  

Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The diagramed definitions of A1-A15 (page 8) are unclear because they are both so small and so pixilated as to render them functionally illegible.  

Claims 30-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 30-40 all ultimately depend upon indefinite independent claim 29.  The limitations of these claims do nothing to relieve the indefiniteness of the independent claim and these claims are, therefore, also indefinite.  

102 Rejections Withdrawn
The rejection of claims 41, 42 and 51 under 35 USC 102(a)(1), outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment cancels the claims.  

Claim Rejections - 35 USC § 102, MAINTAINED
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 29-32 remain rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Antiviral Research (2014), 108, pp. 48-55, cited in the IDS as an author manuscript pp. 1-19.  Inventor’s arguments have been carefully considered, but are not persuasive.  
As stated in the previous Office Action, the reference teaches a tautomer of inventor’s compound when R1 is -CN and R2 is -Ph (page 13, Cmp #140).  The compound is a member of a set of compounds tested for use in the treatment of Hepatitis B, i.e. the compound is taught as a pharmaceutical composition (page 18, Table 1, compound number 140). 
The examiner respectfully points out that the instant independent claim explicitly encompasses tautomers (last line of claim 29).  That being the case, the cited reference does indeed read on the claim.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        5/28/2022